Citation Nr: 0935569	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  02-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression and schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1952 to April 1954.  
The appellant is recognized by the Department of Veterans 
Affairs (VA) as the guardian of the Veteran, who has been 
rated as incompetent by VA since January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the VA 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
the above claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

In August 2009, VA was notified that the Veteran died in 
February 2009.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2002 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for a 
neuropsychiatric condition, to include posttraumatic stress 
disorder (PTSD).  The Veteran filed a timely notice of 
disagreement and substantive appeal as to the February 2002 
rating decision, and the appeal was certified to the Board.  
In a December 2003 decision, the Board determined that new 
and material evidence had been submitted to reopen the claim 
of service connection for a psychiatric disorder and remanded 
the claim for additional development.  

In a November 2005 decision, the Board denied entitlement to 
service connection for a psychiatric disorder, to include 
PTSD.  The Veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (CAVC or Court).  After 
litigation of the issues, the Court issued a memorandum 
decision, dated September 2007, which affirmed the part of 
the November 2005 decision which denied service connection 
for PTSD and set aside and remanded the part of the decision 
which denied service connection for other psychiatric 
disorders, to include depression.  

In March 2009, the Board remanded the issue of entitlement to 
service connection for a psychiatric disorder, to include 
depression and schizophrenia, for additional development 
consistent with the September 2007 Court decision.  

In August 2009, VA was notified that the Veteran died in 
February 2009.  

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).


ORDER

The appeal is dismissed.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


